     Case 2:18-cv-00002-BMM Document 117-1 Filed 11/30/19 Page 1 of 10



John Meyer, MT Bar No. 11206
P.O Box 412
Bozeman, MT 59771
(406) 546-0149 | Phone
John@cottonwoodlaw.org


               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                          BUTTE DIVISION


                                    )
JOHN MEYER,                         )
                                    ) Case No. 2:18-CV-0002-BMM
           Plaintiff,               )
     vs.                            )
                                    )        EXHIBIT 1
BIG SKY RESORT,                     )
                                    )
           Defendant.               )
                                    )
                                    )
                                    )
                                    )
                                    )
                                    )
Case 2:18-cv-00002-BMM Document 117-1 Filed 11/30/19 Page 2 of 10




                                1
Case 2:18-cv-00002-BMM Document 117-1 Filed 11/30/19 Page 3 of 10




                                2
Case 2:18-cv-00002-BMM Document 117-1 Filed 11/30/19 Page 4 of 10




                                3
Case 2:18-cv-00002-BMM Document 117-1 Filed 11/30/19 Page 5 of 10




                                4
       Case 2:18-cv-00002-BMM Document 117-1 Filed 11/30/19 Page 6 of 10




                                          John Meyer
                               P.O. Box 412 Bozeman, MT 59771
                            (406) 546-0149 | John@cottonwoodlaw.org

To: Ian McIntosh, Mac Morris
Date: 11/15/19
Re: Meyer v. Big Sky (2:18-cv-0002-BMM)

Counsel:

I am writing in an effort to settle the above-referenced case.

On December 11, 2015, Plaintiff John Meyer suffered a life-threatening injury while skiing at
Big Sky Resort. Meyer was life-flighted to Billings Clinic where he spent more than one week in



                                                  5
       Case 2:18-cv-00002-BMM Document 117-1 Filed 11/30/19 Page 7 of 10



a coma, broke several ribs, and had plates installed in his arm and shoulder. After the accident, I
received an email from a volunteer ski patroller stating Big Sky runs out of signs to mark
dangerous areas.

Meyer sought in good faith to resolve this dispute before filing suit by meeting with Taylor
Middleton, general manager of Big Sky Resort, and offering to forego litigation if Big Sky
Resort provided its seasonal employees with healthcare. Ian McIntosh, attorney for Big Sky
Resort, was invited to join the conversations, but did not attend the meetings or oppose
Middleton and I meeting. After our second meeting, Middleton informed me that Big Sky Resort
would not provide health care for its seasonal employees.

In response to my lawsuit, Big Sky Resort filed a counterclaim against me alleging I abused the
legal process. Kelsey Bunkers and Ian McIntosh, attorneys for Big Sky Resort, sought to depose
me immediately before and after my wedding. Ms. Bunkers told me if I did not want to be
deposed I could just drop my lawsuit.

Mr. McIntosh and Big Sky Resort sought to have this lawsuit dismissed because I spoke with the
media about the lawsuit, while Big Sky Resort itself withheld its communications with the media
until a Motion to Compel was filed.

McIntosh and Big Sky Resort offered to dismiss their counterclaim against me if the original
lawsuit was dropped and I paid Big Sky’s attorney fees.

Evi Dixon, the former Accident Investigation Supervisor at Big Sky Resort, has filed an affidavit
stating the terrain where Meyer wrecked should have been marked the day of Meyer’s accident.

In addition to the physical injuries, I lost my full-time position with benefits as a staff attorney
with WildEarth Guardians in Missoula, Montana. There were no complaints about me before the
accident. I returned to my position with Cottonwood Environmental Law Center after losing my
job with WildEarth Guardians. Cottonwood lost nearly all of its foundational support after I
resumed working for the organization full time. Cottonwood lost its full-time staff attorney, in
addition to one full-time contract employee.

I was diagnosed with post-traumatic stress disorder after the accident, my credit score has been
ruined because of unpaid medical bills, and my fiancée, now wife, was forced to quit her job at
Explore Big Sky because of the accident. At one point, I was considering suicide because if I lost
this case I would be forced to file for bankruptcy. I have incurred over $250,000 in medical
expenses.

Evi Dixon, the supervisor of Big Sky’s Accident Investigation team at the time of my accident,
has submitted an affidavit stating the dangerous transition where I was injured should have been
marked.

A Montana jury previously awarded a plaintiff approximately $10 million for legal behavior
similar to that exhibited by Big Sky’s counsel in this case. See Seltzer v. Morton, 336 Mont. 225
(Mont. 2007). Given my significant mental and physical damages, in addition to the mental



                                                 6
       Case 2:18-cv-00002-BMM Document 117-1 Filed 11/30/19 Page 8 of 10



distress that I experienced as a result of Big Sky counsel’s malicious litigation tactics, it is
reasonable to expect a jury to award me at least $50 million in damages.

For the sake of promptly concluding this case, I am willing to settle this case for $25 Million in
addition to lifetime ski passes for my wife, two sons, and I.

Thank you for considering my generous offer.

Kind regards,

/s/John Meyer
JOHN MEYER

Enclosure: Dixon Affidavit




                                                   7
Case 2:18-cv-00002-BMM Document 117-1 Filed 11/30/19 Page 9 of 10




                                8
Case 2:18-cv-00002-BMM Document 117-1 Filed 11/30/19 Page 10 of 10




                                9
